— Appeal from an order of the Supreme Court at Special Term, entered November 20, 1980 in Essex County, which denied plaintiffs’ motion for summary judgment and granted defendants’ cross motion to amend or replead their answer and to compel disclosure. The factual background of this litigation is adequately stated in a prior decision of this court which upheld the denial of summary judgment to plaintiffs, but dismissed defendants’ affirmative defenses (73 AD2d 1001). Following an examination before trial, plaintiffs have again moved for summary judgment on the disputed note, while defendants have applied to resurrect their claim of fraud and to further examine plaintiffs concerning their relationship with one James Alan Gokéy. Special Term refused to grant summary relief, allowed the proposed amendment or repleading of defendants’ answer, and compelled additional disclosure. This appeal by plaintiffs ensued. Except for a somewhat evasive statement by the defendant Maurice B. Cameron, Jr., that one of the signatures on the questioned note appeared to be his, no new materials have been developed since this case was last before us. If for no other reason, a triable issue still exists concerning the receipt of any loan proceeds sufficient to defeat plaintiffs’ motion for summary judgment. Next, though defendants were properly allowed to explore the possibility of fraud through pretrial discovery devices, their proposed answer contains the same deficiencies noted in our prior decision. Once again, no specific connection has been alleged between plaintiffs’ representations and the validity of the note. The order appealed from should be modified accordingly. Order modified, on the law, by reversing so much thereof as permits defendants to amend and replead their answer and, as so modified, affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.